      Case 1:18-cv-12058-RGS Document 57 Filed 11/16/18 Page 1 of 15




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS



SECURITIES AND EXCHANGE
COMMISSION,                                                   18-CV-12058-RGS
                       Plaintiff,
       V.



ROGER KNOX, WINTERCAP S.A.,
MICHAEL T. GASTAUER, WB21 US
INC., SILVERTON SA INC., WB21 NA
INC., C CAPITAL CORP., WINTERCAP
SA INC. AND B2 CAP INC.
                       Defendants.


RAIMUND GASTAUER, SIMONE
GASTAUER FOEHR, B21 LTD.,
SHAMAL INTERNATIONAL FZE, AND
WB21 DMCC
                      Relief Defendants.




                  PRELIMINARY INJUNCTION, ASSET FREEZE, AND
                        ORDER FOR OTHER EOUITABLE RELIEF

       Having considered the motion filed by plaintiffSecurities and Exchange Commission

("Commission"), pursuant to Fed. R. Civ. P. 65(a), for entry of a preliminary injunction, asset

freeze, and order for other equitable relief, as well as all of the pleadings and other materials

submitted by the parties, the Court finds thatthe Commission has shown that: (1) it is reasonably

likely to establish that Defendants have directly or indirectly engaged in the violations alleged in

the Complaint; (2) there is a reasonable likelihood that these violations will be repeated; (3) there

is a strong indication thatunless restrained and enjoined by Order of this Court, Defendants may

dissipate and conceal assets which could be subject to an order of disgorgement or an order to

pay a civil monetary penalty in this action; and (4) entry of a preliminary injunction and an order
freezing assets is in the public interest. In consideration of the foregoing:
Case 1:18-cv-12058-RGS Document 57 Filed 11/16/18 Page 2 of 15
Case 1:18-cv-12058-RGS Document 57 Filed 11/16/18 Page 3 of 15
Case 1:18-cv-12058-RGS Document 57 Filed 11/16/18 Page 4 of 15
Case 1:18-cv-12058-RGS Document 57 Filed 11/16/18 Page 5 of 15
Case 1:18-cv-12058-RGS Document 57 Filed 11/16/18 Page 6 of 15
Case 1:18-cv-12058-RGS Document 57 Filed 11/16/18 Page 7 of 15
Case 1:18-cv-12058-RGS Document 57 Filed 11/16/18 Page 8 of 15
Case 1:18-cv-12058-RGS Document 57 Filed 11/16/18 Page 9 of 15
Case 1:18-cv-12058-RGS Document 57 Filed 11/16/18 Page 10 of 15
Case 1:18-cv-12058-RGS Document 57 Filed 11/16/18 Page 11 of 15
Case 1:18-cv-12058-RGS Document 57 Filed 11/16/18 Page 12 of 15
Case 1:18-cv-12058-RGS Document 57 Filed 11/16/18 Page 13 of 15
Case 1:18-cv-12058-RGS Document 57 Filed 11/16/18 Page 14 of 15
Case 1:18-cv-12058-RGS Document 57 Filed 11/16/18 Page 15 of 15
